Citation Nr: 1013472	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-22 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for medical services 
provided by a private hospital from November 27, 2006 to 
December 1, 2006.  


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

There is no official verification of the Veteran's service 
dates.

This matter came before the Board of Veterans' Appeals on 
appeal from a decision by the Department of Veterans Affairs 
(VA) Medical Center in Tampa, Florida.  The Board previously 
remanded the case in March 2009 for the purpose of affording 
the Veteran a hearing before a Veterans Law Judge.  Such a 
hearing was scheduled for March 2010, but the Veteran did not 
appear for that hearing, and did not request that it be 
rescheduled.  Therefore, the hearing request is deemed to 
have been withdrawn.


FINDINGS OF FACT

1.  The Veteran has not established service connection for 
any disability.  

2.  The care and services rendered to the Veteran at a non-VA 
medical facility from November 27, 2006, to December 1, 2006, 
were not authorized in advance, and there was no continuing 
emergency at the time of his treatment.


CONCLUSION OF LAW

The requirements for reimbursement of medical expenses 
incurred from November 27, 2006 to December 1, 2006 while 
hospitalized at a non-VA medical facility are not met.  38 
U.S.C.A. §§ 1725, 1728(a) (West 2002); 38 C.F.R. §§ 17.54, 
17.120, 17.130, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the VA's duties with respect 
to notifying the Veteran and the development of evidence 
under the law have been fulfilled.  The Veteran was provided 
an appropriate letter in August 2008 which discussed the VA's 
duty to notify and assist the veteran.  All relevant facts 
have been properly developed, and that all evidence necessary 
for equitable resolution of the issue on appeal has been 
obtained.  The Board notes that the pertinent medical 
treatment records have been obtained.  The Veteran has not 
submitted or made reference to any additional records which 
would tend to substantiate his claim.  It appears clear, 
therefore, that there are no outstanding records or other 
evidence that could support the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  Taking these factors into 
consideration, there is no prejudice to the Veteran in 
considering the claim on the merits.  The Veteran contends 
that the VA made a mistake by denying his claim for 
reimbursement of medical expenses for services provided at a 
non-VA facility.  He states that he was hospitalized for 
shortness of breath and weakness.  

The Veteran has not established service connection for any 
disability.  He seeks reimbursement for the expenses that he 
incurred at a private medical facility from November 27 to 
December 1, 2006.  The VAMC has already granted reimbursement 
for expenses incurred from November 2004 to November 26, 
2006.  The VAMC concluded, however, that the Veteran had 
stabilized by the 26th and could have been transferred to the 
VA medical facility for additional non-emergency treatment.  

The evidence shows that on November 24, 2006, the Veteran was 
admitted to a private hospital after being found unresponsive 
in a vehicle.  An emergency team was summoned and he was 
found to have hypoxic respiratory failure with oxygen 
saturation of only 44 percent.  He was placed on a continuous 
positive airway pressure machine (CPAP) and brought to the 
emergency room where he became awake and was saturating well 
with oxygen level at 90 percent.  The cause of his 
unconsciousness was attributed to acute respiratory failure.  
The Veteran was apparently then placed on a bi-level positive 
airway machine (Bi-PAP).  

On November 26, 2006, it was noted that the Bi-PAP had been 
discontinued by pulmonary.  It was also noted in another 
record dated November 26, 2006, that the Veteran declined 
further work up at that time, and stated that he wanted to be 
followed up at a VA facility.  A radiology record dated 
November 26, 2006, noted that a chest x-ray showed improving 
infiltrates.  

The Veteran remained hospitalized at the private hospital 
until December 1, 2006, at which time he was discharged.  In 
July 2008, a VA medical doctor reviewed the records and 
concluded that the Veteran was stabilized as of November 26, 
2006.  

Generally, the admission of a Veteran to a non-VA hospital at 
VA expense must be authorized in advance, or within 72 hours 
if an emergency exists at the time of admission.  See 
38 C.F.R. § 17.54.  However, the Board notes that there is no 
evidence that the VA authorized the veteran's treatment at a 
private facility during the relevant period of time.  
Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. 
§ 17.120 (quoted below), the VA may reimburse veterans for 
unauthorized medical expenses incurred in non-VA facilities 
where:

(a)  For veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to a 
Veteran in need of such care or services: 
        (1)  For an adjudicated service-
connected disability; 
        (2)  For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; 
        (3)  For any disability of a Veteran 
who has a total disability permanent in 
nature resulting from a service-connected 
disability (does not apply outside of the 
States, Territories, and possessions of 
the United States, the District of 
Columbia, and the Commonwealth of Puerto 
Rico);
        (4)  For any illness, injury or 
dental condition in the case of a Veteran 
who is participating in a rehabilitation 
program under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and 

(b)  In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  See Zimick v. 
West, 11 Vet. App. 45, 49 (1998); see also Hayes v. Brown, 6 
Vet. App. 66, 68 (1993).  

In the present case, there is no question that the 
requirements for reimbursement under the foregoing law and 
regulation have not been met, as the Veteran is not service-
connected for any disability, and reimbursement can not be 
accomplished under this legal scenario.

In addition, the Board find that the requirements for 
reimbursement for emergency medical treatment for a 
nonservice-connected disorder have not been met.  Under 
38 C.F.R. § 17.1002 (Substantive conditions for payment or 
reimbursement) payment or reimbursement under 38 U.S.C. 1725 
for emergency services may be made only if all of the 
following conditions are met: 

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public; 
(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of 
any bodily organ or part); 
(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as 
an example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center); 
(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment 
is for a continued medical emergency of such a nature that 
the Veteran could not have been safely discharged or 
transferred to a VA or other Federal facility (the medical 
emergency lasts only until the time the Veteran becomes 
stabilized); 
(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 
(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment; 
(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the Veteran or the 
provider to comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical records 
within specified time limits, or failure to exhaust appeals 
of the denial of payment); 
(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and 
(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those 
who receive emergency treatment for a service-connected 
disability). (Authority: 38 U.S.C. 1725) 

In the present case, however, there was no continuing 
emergency at the time of his treatment on November 27 to 
December 1, 2006.  A VA physician has reviewed the medical 
records and concluded that the Veteran was stabilized by 
November 26, 2006.  This conclusion is supported by the 
information in the private treatment records which reflect 
that by November 26 the Veteran had been taken off a C-PAP 
and Bi-PAP machines, his chest X-rays had improved, and he 
himself expressed a desire to be transferred to the VA.  Why 
this was not accomplished is not clear from the record, 
however, it is clear that there was no continuing medical 
emergency after November 26, 2006.  The Board also notes that 
no opposing medical opinion has been presented.  

The Board notes that the fact that further evaluation was 
medically necessary does not mean that it could not have been 
performed at a VA medical facility.  Thus, a continued 
emergency within the meaning of 38 C.F.R. § 17.1002(d) is not 
shown.  It is for these reasons that the Board concludes that 
the criteria for reimbursement of unauthorized medical 
expenses under 38 U.S.C.A. §§ 1725 and 1728 are not met.  The 
Board further notes that, in the absence of authorizing 
statutory or regulatory authority, the Board may not award 
payment or reimbursement of the private medical expenses at 
issue.  Zimick, 11 Vet. App. at 50, citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) 
(payment of money from the [Federal] Treasury "must be 
authorized by a statute").  The benefit sought by the Veteran 
is not authorized under the circumstances of his claim, and 
the claim must be denied.  

ORDER

Entitlement to payment or reimbursement for the cost of 
medical expenses incurred from November 27 to December 1, 
2006, while hospitalized at a non-VA medical facility is 
denied.


____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


